*116Opinion:
PER CURIAM.
This case is a search-warrant preceeding, instituted in the [1] district court of Missoula county under the provisions of the Prohibition Enforcement Act (Laws 1917, Chap. 143). It came before this court on appeal by defendant and claimant from the final judgment rendered by the court after a hearing upon the return by the sheriff of the warrant declaring forfeited a quantity of whiskey seized thereunder and ordering it destroyed, and an attempted appeal from an order denying a motion for a new trial.
The appeal from the order denying the motion is dismissed, [2] for the reason that a motion for a new trial in such proceedings is not authorized. The appeal from the judgment presents the same question as that presented in the cases of State ex rel. Samlin v. District Court of Custer County, 59 Mont. 600, 198 Pac. 362, and State ex rel. Hogue v. O'Brien, 60 Mont. 178, 198 Pac. 1117. Upon the authority of these cases, the judgment is reversed, and the district court is directed to dismiss the proceeding and order the sheriff to return the whiskey and articles seized to the defendant and claimant.

Reversed.